Citation Nr: 1715466	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 2010 to August 2013, with subsequent Army National Guard service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an November 2014 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service connected disorders have rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16(a), 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims he is entitled to a TDIU due to his service-connected disabilities.  Specifically, in his August 2015 application for increased compensation based on unemployability, he asserts his service connected posttraumatic stress disorder (PTSD) prevents him from securing or following substantially gainful employment.  He claimed he became too disabled to work full-time due to his disability in August 2013.  Prior to this date, he was on active duty.  He indicated he tried to obtain employment since he became too disabled to work, including applying for work at Home Depot, with the state police, and working at a daycare for two months in 2014.  He completed one year of college and was currently taking online course at a community college in the field of fire science.  He noted that due to his PTSD and anxiety it had been a difficult transition from the military to the civilian workforce.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Beginning August 11, 2013, service connection has been established for PTSD (50 percent), hemorrhoids (20 percent), left hand sprain (10 percent), lumbar strain (10 percent), left hip sprain (10 percent), right hip sprain (10 percent), left knee sprain, instability (10 percent), left knee sprain, limitation of motion (10 percent), and erectile dysfunction (noncompensable), which equals a combined rating of 80 percent.  On August 4, 2016, the Veteran was granted service connection for fibromyalgia (40 percent), making his combined rating 90 percent.  On August 15, 2016, his PTSD rating was increased to 70 percent, keeping his combined rating at 90 percent.  

As the combined rating for all time periods on appeal are higher than 70 percent and the Veteran has had at least one service connected disability rated at 40 percent or higher, the Veteran meets the schedular TDIU criteria for the entire appeal period.

The Veteran claims he had been unable to work a full time job since separation from active duty service.  According to an October 2015 functional capacity medical record, his psychiatric condition caused moderate limitations in responding appropriately to supervision, co-workers, and responding to customary work pressures.  The record further notes that the main effect the Veteran's PTSD had on his functioning was in his interactions with others as he was very isolated and distrustful of others.  In a November 2015 behavioral health functional assessment report, the examiner opined that the Veteran's psychiatric symptoms resulted in functional impairment in the areas of family, friends, work, school, physical health, and activities of daily living in severity ranging from mild to severe.  

An April 2016 VA psychiatric evaluation report notes the Veteran had been enrolled in a fire science program at a community college since 2013.  He was taking two online courses and dropped one class that required in person attendance.  The Veteran reported having to re-read course material secondary to concentration difficulties and his concentration difficulties were secondary to hypervigilance.  A September 2016 VA psychiatric evaluation notes that since the last examination, the Veteran had stopped attending college due to failed courses, and his concentration difficulties, lack of sleep, and general anxiety negatively impacted his academic performance.  

Both April 2016 and September 2016 VA psychiatric evaluations found the Veteran suffered from symptoms of avoidance, feelings of detachment or estrangement from others, irritable behavior and angry outbursts with little or no provocation, hypervigilance, and problems with concentration.  Also, his PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Furthermore, both examiners opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Board further notes that in November 2016, the Veteran was found physically unfit to continue military service in the Army National Guard due to his PTSD.  

Considering the Veteran's documented psychiatric symptoms, his inability to finish college due to such symptoms, and being found physically unfit to continue Army National Guard service due to his PTSD, the Board finds his psychiatric condition affects his ability to be in a work environment with other people and engage in tasks that require concentration.  

In addition to his psychiatric condition, the Veteran also suffers from several musculoskeletal disabilities.  Indeed, a February 2017 VA examiner found the Veteran's service connected bilateral hip disability, left knee, left hand, lumbar spine, and fibromyalgia impacted his ability to perform any type of occupational task.  His hips caused difficulty standing, walking, running, bending, sleeping, and sitting.  His left knee caused difficulty standing, walking, going up and down stairs, bending, and sitting for prolonged periods.  Repetitive use of the Veteran's service connected left hand caused increased pain and weakness, and difficulty typing and grasping such as opening doors, jars, or carrying bags.  His lumbar spine caused difficulty sitting, standing, walking, lifting, and bending.  Also, the Veteran would have difficulty with a job that required him to sit for extended periods in one place, to walk or stand for extended periods, to lift more than five pounds, to bend over to pick up objects, to stock a shelf, or require any repetitive use of the back muscles.  His fibromyalgia caused severe difficulty lifting, wearing heavy military gear, and the Veteran was distracted by constant pain, lack of focus and concentration.  He was also not able to sit or stand for prolonged periods and his mood instability and agitation made it difficult for him to work with others and in a team.  Therefore, the Board finds his musculoskeletal disabilities clearly affect his ability to engage in any physical activity, affects even his ability to engage in sedentary work, and also makes it difficult for him to work with others or on a team.  

In light of the combined effects of the Veteran's service connected disabilities, the Board concludes that the Veteran is unable to engage in substantially gainful employment.  While perhaps his PTSD alone would not cause him to be unemployable, the effects of that condition, combined with the physical limitations from his other disabilities, make it likely he could not retain gainful employment.


ORDER

A total disability rating based upon individual unemployability due to service connected disabilities is granted, subject to the laws and regulations governing the payment of veterans' benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


